Citation Nr: 1109250	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the cervical spine, currently rated 20 percent disabling.  

2.  Entitlement to an increased initial rating for cervical radiculopathy of the right upper extremity to include right trapezius paresthesia with limitation of motion of right upper extremity associated with cervical spine degenerative disc disease, currently rated 20 percent disabling.  

3.  Entitlement to an increased initial rating for cervicalgia (claimed as headaches) associated with cervical spine degenerative disc disease, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from October 1965 to October 1969 and had subsequent National Guard service.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the VA RO in New York, New York, and a December 2006 rating decision of the Huntington, West Virginia VA RO.  With regard to all of the issues on appeal, a Notice of Disagreement was filed in November 2007, a Statement of the Case was issued in October 2008, and a Substantive Appeal was received in December 2008.  In light of the issuance of the October 2008 Statement of the Case, the Board accepts that a Notice of Disagreement was timely filed with regard to all issues on appeal.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005).

The Veteran testified at a hearing before the Board in July 2010.  A transcript of that hearing is of record.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

Additionally, the St. Petersburg RO has processed this case since the June 2006 rating decision of the New York, New York RO and the December 2006 rating decision of the Huntington, West Virginia RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran testified at the July 2010 Board hearing that he cannot turn his neck while swimming.  The Board notes that, at the Veteran's last VA examination in October 2008, active and passive cervical forward flexion was zero to 20 degrees, active and passive backward extension was zero to 10 degrees, active and passive right and left lateral bend were zero to 20 degrees, and active and passive right and left rotation were zero to 40 degrees.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The Veteran also testified at the July 2010 Board hearing that he has felt more pressure across the shoulder, going across the entire back, within the past year.  The Veteran also testified at the July 2010 Board hearing that he is getting progressively more headaches than he used to get.  The Board notes that the Veteran's last VA examination was in October 2008 with a December 2008 addendum.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examination.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA medical facility in Fort Myers for treatment from June 2010 to the present. 

2.  The Veteran should be scheduled for a VA examination to determine the severity of any current degenerative disc disease of the cervical spine and cervical radiculopathy of the right upper extremity to include right trapezius paresthesia with limitation of motion of right upper extremity associated with cervical spine degenerative disc disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria. 

3.  The Veteran should be scheduled for a VA examination to determine the severity of any current cervicalgia.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.  

4.  Then the RO should readjudicate the matters on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the claimant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


